Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application filed November 27, 2019.  Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 12 and 16, the claims claim recites a respective aggregate traffic flow from the plurality of offload circuits.  The next limitation recites the determined aggregate traffic flow “from each respective one of the plurality of VM.  It is unclear from the claim language how exactly the aggregate traffic flow is determined.  The claim does not clearly describe what is being measured and where is the traffic is going to and from.
Claims 1, 12 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap the method in which the memory queue is controlled.  As per claims 1, 12 and 16, the claim recites control the memory queue. The specification recites control as control of limiting or halting the transfer of data from the respective memory queue(s) 142 to the offload circuits 150 or by limiting or halting the transfer of data from the respective VM 112 to the memory queue.  From the specification, it is understood that the transfer or flow of data is controlled, however, it is unclear in the claim, as well as from the specification, how the memory queue is controlled.
As per claim 16, the claim limitation “means for receiving data from each of the plurality of virtual machines at each a respective one of a plurality of memory queues” is unclear and seems to be missing a word to refer to the each respective one of a plurality of memory queues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talwar et al. United States Patent Application Publication No.  2018/030065.
As per claim 1, Talwar teaches a network controller, comprising:
queue circuitry that includes a plurality of memory queues, each of the memory queues to receive data from a respective one of a plurality of virtual machines [path from virtual machine to storage system (pp 0014); vidisks (pp 0026-0027)];
 a plurality of offload circuits coupled to the queue circuitry; and
traffic control circuitry to: determine a respective aggregate traffic flow from the plurality of offload circuits for each of the plurality of virtual machines [cache system (pp 0019-0022); accumulate statistics for specified storage resources (pp 0028,0029,0030); latency beween virtual mchine and fvp (pp 0039-0040)]; and


As per claim 7, Talwar teaches he network controller of claim 1, further comprising: host interface circuitry to receive data from each of plurality of virtual machines being executed by one or more host devices [host run multiple virtual machine (Figure 1)].  

As per claim 8, Talwar teaches the network controller of claim 1, the traffic control circuitry to further: responsive to a determination that the aggregate data transfer rate from a virtual machine exceeds the data transfer rate limit for the respective virtual machine, limit the flow of data from the memory queue that receives data from the respective virtual machine to the plurality of offload circuits to limit the data transfer rate of the respective virtual machine [select mitigation action (pp 0058-0062)].  

As per claim 9, Talwar teaches the network controller of claim 1, the traffic control circuitry to further: responsive to a determination that the aggregate data transfer rate from a virtual machine exceeds the data transfer rate limit for the respective virtual machine, limit the flow of data from the respective virtual machine to the memory 

As per claim 11, Talwar teaches the network controller of claim 1 wherein the traffic control circuitry to further: determine the data transfer rate limit assigned to each respective one of the plurality of virtual machine [organizing latency for each virtual machine (pp 0044-0046, Figure 4)].

Claims 12 and 16 are rejected, mutatis mutandis, under the same rationale as claim 1 as they do not further limit or define over the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/030065 in view of Mohammed et al. United States Patent Application Publication No.  2015/0347264.


Talawar does not explicitly teach a unique identifier associated with each virtual machine.  
However, in analogous art, Mohammed teaches a unique identifier associated with each virtual machine (abstract, pp 0005, 0027, 0037, 0058).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been motivated to do this to efficiently detect specific virtual machines and profiles associated with the machine.  

As per claim 3, Talwar in view of Mohammed teaches the network controller of claim 2, the control plane circuitry to further: determine the data transfer rate limit assigned to each respective one of the plurality of virtual machines [Talwar: workload profile for each virtual machine (pp 0042-0044); Figure 4].  

As per claim 4, Talwar in view of Mohammed teaches the network controller of claim 2 wherein the traffic control circuitry further comprises: at least one data table that includes data representative of the unique identifier associated with each of the plurality of virtual machines 

As per claim 5, Talwar teaches the network controller of claim 2, the control plane circuitry to further: assign the memory queue to receive data from a virtual machine [activating cache requests associated with specified virtual machine (pp 0016, 0004, 0025, 0042)].  
Talawar does not explicitly teach responsive to detection of an initialization of the respective virtual machine.
However, in analogous art, Mohammed teaches responsive to detection of an initialization of the respective virtual machine [generate VM ID (abstract, p 0027)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been motivated to do this to efficiently detect specific virtual machines and profiles associated with the machine.  

As per claim 6, Talwar in view of Mohammed teaches the network controller of claim 2, the control plane circuitry to further: associate the unique identifier with the respective one of the plurality of virtual machines responsive to detection of an instantiation of the respective one of the plurality of virtual machines [Mohammed: uniquely identify virtual machine VM ID (pp 0027)].   See claim 2.

Claims 13-15 and 17-19 are rejected, mutatis mutandis, under the same rationale as claims 2-6 as they do not further limit or define over the claims.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/0300065 in view of Alanis et al. United States Patent Application Publication No.  2013/0086298.

As per claim 10, Talwar teaches the  system of claim 1.  Talwar does not explicitly teach wherein the plurality of offload circuits includes two or more of: local area network offload circuitry; remote direct memory access circuitry; non- volatile store offload circuitry; encryption offload circuitry; or acceleration offload circuitry.  
However, in analogous art, Alanis teaches wherein the plurality of offload circuits includes two or more of: local area network offload circuitry; remote direct memory access circuitry; non- volatile store offload circuitry; encryption offload circuitry; or acceleration offload circuitry [offload formats include rdma, infiniband (pp 0002, 0032)].   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offload circuitry of Talwar with the particular offload of Alanis.  A person of ordinary skill in the art would have been motivated to do this to provide communication between different formats of data for a virtual machine.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457